Citation Nr: 0204442	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  97-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a gunshot wound of the right thigh, 
Muscle Group XIII, with scar and retained foreign body, to 
include whether a separate disability evaluation is warranted 
under Diagnostic Code 7804.

2.  Entitlement to an increased rating in excess of 10 
percent for a residual surgical scar on the left thigh.

3.  Entitlement to an increased rating in excess of 30 
percent for bilateral hearing loss.

4.  Entitlement to an increased rating in excess of 20 
percent for a left shoulder disability (characterized as 
residuals of a gunshot wound of the left shoulder, Muscle 
Group III, with retained foreign body).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted an increased rating to 10 percent for the 
veteran's bilateral hearing loss.  The RO denied increase 
ratings for the veteran's left shoulder disability, residuals 
of a gunshot wound of the right thigh with a scar and 
retained foreign body, and for a residual surgical scar on 
the left thigh.  The RO also denied a TDIU rating.  The 
veteran perfected an appeal of these determinations, which 
included the 10 percent rating awarded for the bilateral 
hearing loss.  In June 1999, the Board remanded this matter 
to the RO, and the appealed issues are once again before the 
Board.

By a rating decision, dated in April 2001, the RO increased 
the rating for the veteran's bilateral hearing loss from 10 
percent to 30 percent disabling.  Inasmuch as the 30 percent 
rating is not the maximum benefit under the rating schedule, 
the claim for an increased rating for bilateral hearing loss 
is still in controversy and, hence, it remains a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Additionally, as well be discussed below, the Board believes 
that the issue of a separate rating under Diagnostic Code 
7804 for a scar on the right thigh, as a residual of the 
gunshot wound to the right thigh, may be reasonably inferred 
from the evidence of record.  Thus, this matter will be 
addressed within the context of this appeal.

Lastly, the Board is undertaking additional development with 
respect to the veteran's claims of entitlement to an 
increased rating in excess 20 for a left shoulder disability 
and entitlement to a TDIU rating, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099,3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the both of the 
aforementioned issues.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound of the right 
thigh are manifested by slight limitation of motion, 
scarring, and pain, with a tender scar, and are productive of 
no more than moderate impairment.

2.  The veteran's residual surgical scar on the left thigh is 
characterized by functional impairment of the affected part 
due to pain.

3.  The veteran's bilateral hearing loss is currently 
manifested by a mild to severe sensorineural hearing loss in 
the right ear, and a moderate to severe sensorineural hearing 
loss in the left ear, with a numeric designation of Level VI 
hearing loss in the right ear, and of Level VII hearing loss 
in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for residuals of a gunshot wound of the right thigh, 
Muscle Group XIII, are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.71, 4.73, 
Diagnostic Code 5313, 5251, 5252, 5253 (2001).

2.  The criteria for a separate 10 percent rating for a scar 
on the right thigh with retained foreign body are met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).

3.  The criteria for an increased rating in excess of 10 
percent for residual surgical scar on the left thigh are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.118, 4.71a, Diagnostic Codes 7805, 5251, 5252, 
5253 (2001).

4.  The criteria for an increased rating in excess of 30 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.85, 4.86 (1999 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Case issued June 1997 and 
Supplemental Statement of the Case, issued April 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  In 
fact, the RO was specifically reminded to undertake all 
procedures necessary under the VCAA, in a July 2001 Board 
remand, and it appears all such procedures were followed.  
The veteran has been afforded several examinations during the 
course of this appeal, dated October 1996 and December 2000.  
Further, the veteran's service medical records were obtained 
and associated with the claims folder, and such records 
appear to be intact.

The veteran's representative contends, in a September 2001 
brief, that this case must be remanded because the Board's 
prior remand orders were not complied with, in that the 
examiner in December 7, 2000 did not have a copy of the 
claims file and remand orders available to her.  The Board 
notes, however, that the examiner, in an addendum to her 
examination report, clearly indicated, at that time, that she 
had received the claims file and a copy of the remand orders.  
More importantly however, as all issues on appeal, except for 
hearing loss which was considered in a separate December 2000 
VA examination, were thoroughly considered in a subsequent 
December 13, 2000 VA examination.

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, with respect to 
all issues not the subject of BVA development, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Increased Ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  Where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, even if they were not 
raised by the veteran, as well as the history of the 
veteran's disabilities in reaching a decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).


A.  Entitlement to an increased rating in excess of 10 
percent for residuals of gunshot wound of the right thigh, 
Muscle Group XIII, with scar and retained foreign body

A review of the service medical records reflects that the 
veteran sustained a penetrating shrapnel wound to the 
anterio-lateral aspect of the right thigh, which was debrided 
with partial primary closure.  Entries dated between August 
and December 1944 described the right thigh disability as a 
four-inch, well healed, operative scar in the middle lateral 
aspect of the right thigh.

Entitlement to service connection for a residual scar of a 
gunshot wound to the right thigh was granted in a January 
1945 rating decision, and a zero percent (noncompesnable) 
evaluation was assigned.  In a May 1947 rating decision, the 
disability evaluation for the veteran's right thigh 
disability (recharacterized as a wound to Muscle Group XIII, 
right thigh, with scar and retained foreign body) was 
increased to 10 percent disabling, pursuant to Diagnostic 
Code 5313.  The effective date for this action was January 
l945.  Since the 10 percent evaluation for this disability 
has been in effect for more than 20 years, it is protected 
from reduction under the provisions of 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951 (2001).

In September 1996, the veteran filed a claim for an increased 
rating for his service-connected right thigh disability.  In 
support of this claim, the veteran was provided a VA 
examination in October 1996.  At that time, the examiner 
found that the veteran had recently had a stroke, which 
caused slurring of speech and weakness on the right side.  
The examiner observed that the veteran had sustained a 
shrapnel wound to the right thigh, and that the veteran 
current complaints were of pain and tightness of the right 
thigh.  Physical examination, in relevant part, discloses 
scars on the right thigh from gunshot wounds.  Upon specific 
evaluation of the muscles, there was tissue loss comparison 
and muscle penetration.  On the right thigh, there were three 
scars on the posterior part of the thigh, lateral part, and 
also on the mid-thigh.  There was no damage to the bones, 
joints, or nerves.  There was evidence of pain, but there was 
no muscle herniation.  The examiner noted that the strength 
was decreased, more so on the right side, which the examiner 
opined was due to the stroke and contributed to the gunshot 
wound the veteran received.  The diagnoses included a history 
of an injury to the right thigh from a gunshot, leaving the 
veteran with scars.

VA medical records, dated from June 1999 to September 2000, 
were procured and collectively show that the veteran had 
complaints, which included pain in the right lower extremity 
that was associated with a chronic lower extremity ulcer.

In December 2000, the veteran underwent a VA orthopedic 
examination for disability evaluation.  The examiner reported 
reviewing the claims file.  The examiner found that the 
veteran presented with a medical history of having sustained 
shell fragment wounds to the anterior lateral and posterior 
lateral aspects of the right thigh.  The examiner also 
referred by medical history that the veteran had suffered at 
least two strokes, the first in 1996, which caused the 
veteran to develop right-sided weakness, and the second in 
2000, which caused the veteran to develop global weakness.  
The veteran related that prior to the strokes, he had 
experienced pain in the anterior lateral aspect of the thigh, 
as well as loss of motion in the right hip, on walking up and 
down stairs.

Upon physical examination of the right lower extremity, the 
veteran was found to have a well-healed surgical scar, 
approximately 16 centimeters long, on the anterolateral 
aspect of the superior thigh.  This scar was described as 
tender with palpation.  There was no evidence of drainage or 
redness of the scar.  As measured, to the thigh at the mid 
level of the surgical scar, and compared to the contra-
lateral side, there was no loss of muscle mass in the right 
thigh.  The range of motion was measured at flexion to 60 
degrees, with extreme pain on further attempts to flex the 
hip, internal rotation to 10 degrees, external rotation to 30 
degrees, abduction to 30 degrees, and adduction to 10 
degrees.  All of these range of motion maneuvers caused the 
veteran extreme pain in the area of the surgical scar.  The 
hip flexion was 4/5; abductors were 4+/5; adductors were 
4+/5; quadriceps were 4+/5; and hamstrings were 4+/5.  X-rays 
of the right hip showed a single isolated shell fragment, 
approximately 20 centimeters distal to the lesser trochanter, 
in the medial aspect of the thigh.  There was some joint 
space narrowing medially and inferiorly in the right hip 
joint, with some small osteophyte formation.  According to 
the examiner, the veteran's loss of range of motion and pain 
in the right hip were more likely than not related to the 
original shrapnel injuries.  The examiner explained that the 
veteran seemed to have loss of range of motion of the right 
lower extremity, and pain with motion much more so when 
compared to the left lower extremity.  Therefore, the 
examiner concluded that it was more likely than not that the 
veteran's loss of range of motion and pain in the right lower 
extremity was related to the original (in-service) injury.

The veteran's residuals of a gunshot wound of the right thigh 
are currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5313, for moderate 
disability affecting Muscle Group (MG) XIII.  In this regard, 
the Board notes that during the pendency of this appeal, the 
applicable regulations governing ratings for muscle injuries 
were revised, effective July 3, 1997.  62 Fed. Reg. No. 106, 
30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.47--
4.54 and 4.72 were removed and reserved).  The defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235- 30237.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal. (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following: (i) 
Type of injury. Simple wound of muscle without debridement or 
infection.  (ii) History and complaint. Service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles anticipates the following: 
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Thus, it is well to observe that the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to the resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, as stated above, a 
review of the new regulations do reflect that no substantive 
changes were made to the applicable rating criteria, to 
include Diagnostic Codes 5303 and 5313.

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, MG XIII, posterior 
thigh group that includes the hamstring complex of 2 joint 
muscles -- (1) Biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  The function of this Group is (1) extension 
of the hip and flexion of the knee; (2) outward and inward 
rotation of the flexed knee; and (3) acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  A 
moderate disability under this code warrants a 10 percent 
rating; a moderately severe disability would warrant a 20 
percent rating.

In this case, the Board determines that the medical evidence 
shows that a 20 percent rating under Diagnostic Code 5313 is 
not warranted for the veteran's residuals of a gunshot wound 
to the right thigh.  In this regard, the current findings 
show that while the veteran has surgical scarring, some 
tissue loss, as well as evidence of muscle penetration, there 
was no loss of muscle mass or evidence of muscle herniation.  
In addition, the medical data of record revealed no damage to 
the bones, joints, or nerves of the right thigh.  As such, 
the record evidence does not support a comparison to a 
disability of the muscles contemplated by a through and 
through or deep penetrating wound with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring, such that a moderately severe evaluation would be 
warranted.  Therefore, the veteran would not be entitled to a 
rating any higher than moderate under this code, a 10 percent 
evaluation.  Accordingly, an increased evaluation is not 
warranted.

The veteran could also be rated under the relevant 
regulations governing limitation of motion.  The normal range 
of hip abduction is from zero degrees to 45 degrees. The 
normal range of hip flexion is from zero degrees to 125 
degrees.  See 38 C.F.R. § 4.71, Plate II (2001).  Pursuant to 
Diagnostic Code 5251, a 10 percent evaluation is warranted 
for limitation of extension of the thigh to 5 degrees.  Under 
Diagnostic Code 5252, a 20 percent evaluation is warranted 
for thigh flexion limited to 30 degrees.  Under Diagnostic 
Code 5253, a 20 percent evaluation is warranted for 
limitation of abduction, motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.

Here, as aptly noted by the record, the veteran's range of 
motion of the right hip was recently found to be flexion of 
60 degrees, internal rotation to 10 degrees, external 
rotation to 30 degrees, abduction to 30 degrees, and 
adduction to 10 degrees.  While this level of limitation of 
motion alone would not be compensable, the Board must point 
out that, considering the objective evidence of painful hip 
motion, the veteran would be entitled to no more than the 
minimum rating of 10 percent under these criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, an increased evaluation is 
not warranted.

As indicated above, the Board finds that the evidence of 
record reasonably infers that there is also a claim for a 
separate evaluation for a right thigh scar with retained 
foreign body under Diagnostic Code 7804, in light of Estaban 
v. Brown, 6 Vet. App. 259 (1994).  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 118 
(1991).  VA is obligated to consider all issues reasonably 
inferred by the evidence of record, even if such issues are 
not directly raised by the veteran.  See Douglas v. 
Derwinski, 2 Vet. App. 435 (1992) (citation omitted).  In 
this case, although the medical evidence of record reveals 
that the veteran has a well healed right thigh scar, with no 
drainage or redness, the evidence also reflects objective 
findings of tenderness on palpation along the area of this 
scar.  Thus, in view of foregoing, and with resolution of all 
reasonable doubt in favor of the veteran, the Board finds 
that the symptomatology of the veteran's residuals right 
thigh scar is separate and distinct and does not result in 
evaluation of the same manifestation twice under various 
diagnostic codes.  Estaban, supra.  Therefore, for these 
reasons and bases, the Board determines that a separate 10 
rating is in order, under Diagnostic Code 7804, for a 
residual right thigh scar with retained foreign body.

In reaching this determination, the Board recognizes that the 
RO has not addressed the question of whether a separate 
disability evaluation is warranted for the residual right 
thigh scar under Diagnostic Code 7804.  Thus, the Board must 
consider whether the veteran has been given full notice and 
an opportunity to be heard, and if not, whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. at 393.  As the evidence presented adequately spoke to 
the diagnostic criteria of 5313 and 7804, and the Board's 
decision to assign a separate 10 percent evaluation for the 
residual right thigh scar in addition to the 10 percent 
evaluation already in effect for the gunshot wound of the 
right thigh (MG XIII) results in a favorable outcome of the 
veteran's claim, the Board concludes that the veteran has not 
been prejudiced by its action.  Id.





B.  Entitlement to an increased rating in excess of 10 
percent for a surgical scar of the left thigh

At the outset, the Board notes that the service medical 
records indicate that in July 1943, the veteran underwent an 
open reduction of the left acromio-clavicular joint, and that 
a fascia lata graft from the left thigh was used in this 
operation, resulting in a scar over the lateral aspect of the 
left thigh.  Thus, the service records do not indicate, nor 
does the veteran maintain, that he sustained a shrapnel wound 
of the left thigh during service.  Moreover, based on a 
complete of the review of claims file, a VA physician in 
December 2000 determined that the July 1943 left shoulder 
surgery is the origin of the scar on the left thigh; and the 
veteran has agreed with this assessment.  (See Report of VA 
Joint Examination, dated December 13, 2000).  Therefore, the 
Board construes this appealed issue as listed on the cover 
page of the decision.

By a January 1945 rating, the veteran was granted service 
connection for a left thigh disability (characterized as a 
scar of the lateral aspect of the left thigh, fascia lata, 
for open reduction of the acromio-clavicular joint), and a 
noncompensable rating was assigned.  In a May 1947 rating 
action, this disability rating was increased to 10 percent, 
effective from January 1946.  Since the 10 percent rating has 
remained in effect for more than 20 years, it is protected 
from reduction under the provisions of 38 U.S.C.A. § 110; 
38 C.F.R. § 3.951.

In September 1996, the veteran filed a claim for an increased 
rating for his service connected left thigh disability.  In 
support of this claim, the record discloses that in October 
1996, the veteran underwent a VA examination.  That 
examination report indicated, in relevant part, that the 
veteran had recently suffered a stroke, and had recently had 
a bypass graft of the left lower extremity for peripheral 
vascular disease.  The veteran at the time complained of pain 
and tightness of the left thigh.  Upon examination, scarring 
was noted over the left thigh.  The examiner notes that the 
veteran has one scar that is rather deep, and which adheres 
to the subcutaneous tissue; the examiner appears to be 
referring to the veteran's left thigh.  The examiner noted 
that there was a scar from the veteran's recent bypass 
surgery on the left thigh that appeared sensitive and tender.  
The examiner noted adhesions, but no damage to bones, joints, 
or nerves.  The examiner noted evidence of pain, but no 
muscle herniation.

In December 2000, the veteran was provided a VA joint 
examination.  The examiner noted that the veteran had a 
stroke in 1996, and another in 2000, which caused the veteran 
to have global weakness.  The veteran denied that he had any 
problems in his left leg, and indicated that before his 
stroke, he did not feel he had any loss of range of motion or 
weakness related to his scar.  Upon examination, the examiner 
noted that the veteran's left hip range of motion was flexion 
to 90 degrees, internal rotation to 20 degrees, external 
rotation to 45 degrees, abduction to 45 degrees, and 
adduction to 10 degrees.  The veteran was noted to be 
globally weak in his lower extremities and was noted to have 
some spasticity bilaterally.  His hip flexion was 4/5, 
abductors 4+/5, adductors 4+/5, quadriceps 4+/5, and 
hamstrings 4+/5.  X-rays of the hip appeared to be normal, 
and there were no shell fragments in the X-rays of the left 
femur.  The examiner noted that the veteran seemed to have 
loss of range of motion and pain with motion much more on the 
right side than the left side.

Currently, the veteran's service-connected left thigh 
disability is evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5313.  However, as 
discussed above, the record evidence clearly does not reflect 
that this disability contemplates symptoms or manifestations 
of a muscle injury resulting from a gunshot wound.  Instead, 
the disability most closely defines a condition sufficiently 
characteristic of a residual surgical scar, as the findings 
documented in the December 2000 VA examination report, as 
well as in the service medical records, show that this 
disability was as the result of a fascia lata graft to repair 
the veteran's shoulder in July 1943, and not as the result of 
a gunshot or shrapnel wound.  Moreover, the recent x-rays 
studies of the left femur showed no shell fragments.  In 
fact, the examiner noted that there was no record, including 
x-ray evidence, of a gunshot or shrapnel wound to the left 
thigh.  Therefore, in light of these particular findings, the 
Board will evaluate the veteran's left thigh disability 
pursuant to the criteria of Diagnostic Codes 7803-7805, 
rather than under the criteria contemplated by Diagnostic 
Code 5313.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(BVA's selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with," if relevant data are examined and a 
reasonable basis exist for its selection) (citations 
omitted).

Under Diagnostic Code 7803, a superficial scar that is poorly 
nourished with repeated ulceration warrants a 10 percent 
evaluation.  38 C.F.R. § 4.118.  A 10 percent evaluation is 
also warranted for a superficial scar that is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A 10 percent rating is the highest 
schedular evaluation assignable under Diagnostic Codes 7803 
and 7804.

Although currently evaluated at the highest evaluation under 
Diagnostic Codes 7803 and 7804, also relevant is Diagnostic 
Code 7805, which pertains to a scar rated based on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In this context, under Diagnostic Code 
5251, a 10 percent evaluation is warranted for limitation of 
extension of the thigh to 5 degrees.  Pursuant to Diagnostic 
Code 5252, a 10 percent evaluation is warranted for 
limitation of flexion of the thigh to 45 degrees; and a 20 
evaluation is warranted for limitation of flexion of the 
thigh to 30 degrees.  Under Diagnostic Code 5253, a 20 
percent evaluation is warranted for limitation of abduction 
of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a.

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  See 38 C.F.R. § 4.71, Plate II.

In reviewing this case, none of the clinical data indicate 
that the veteran has compensable limitation of left thigh 
motion, so as to warrant an increased evaluation under 
Diagnostic Codes 5251, 5252, or 5253.  As noted above, the 
December 2000 VA examiner did report that the veteran had 
pain which affected function of the left thigh.  Although the 
ranges of left thigh motion were flexion to 90 degrees; 
internal rotation to 20 degrees; external rotation to 45 
degrees; abduction to 45 degrees; and adduction to 10 
degrees, there is satisfactory evidence of painful motion.  A 
part that becomes painful on use must be regard as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  Thus, even with the 
resolution of all reasonable doubt in favor of the veteran, 
the veteran's left thigh scar would warrant no more than a 10 
percent evaluation, which is the minimum compensable 
evaluation for limitation of function in the left thigh.  See 
DeLuca v. Brown, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Therefore, since foregoing evidence does not reflect 
the degree of limitation of left thigh motion that is 
required for a higher evaluation under Diagnostic Codes 5251, 
5252, 5253, an increased rating in excess of 10 percent for a 
left thigh scar is not warranted.


Entitlement to an increased rating for service- connected 
hearing loss, currently evaluated as 30 percent disabling.

A review of the record reflects that service connection for 
bilateral hearing loss was established in a decision by the 
Board, dated in October 1982.  This decision was based on the 
service medical records, which established that the veteran 
developed impaired hearing as result of combat, and also on 
the report of a VA examination, dated in October 1981, which 
confirmed that veteran's impaired hearing disability.  In an 
October 1982 rating decision, the RO implemented the Board's 
decision of October 1982, and assigned an initial 
noncompensable evaluation following the grant of service for 
bilateral hearing loss.

In September 1996, the veteran filed a claim for an increased 
rating for his service connected hearing loss.  During the 
pendency of this appeal, the veteran's level of compensation 
for his bilateral hearing loss was increased to a 10 percent 
evaluation by a rating decision, dated March 1997, and to a 
30 percent evaluation by a rating decision, dated April 2001.  
The recent evidence of record consists of the reports of a VA 
examination, which included audiometric testing.



On the authorized audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
65
51
LEFT
45
50
70
75
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 74 percent in the left ear.  
The examiner noted that both of the veteran's ears showed 
mild impairment in the lower frequencies with moderate 
sensorineural impairment in the higher frequencies.  World 
discrimination was moderately impaired bilaterally.

On the authorized audiological evaluation in December 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
75
80
63
LEFT
45
60
80
85
68

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 60 percent in the left ear 
during the second speech recognition test, and according to 
the certified report.  The examiner noted that testing 
revealed a mild to severe sensorineural hearing loss on the 
right side, and a moderate to severe sensorineural hearing 
loss on the left side.  The veteran was noted to have poor 
word discrimination bilaterally.

As noted above, the veteran is currently evaluated at a 30 
percent level for his service-connected bilateral hearing 
loss.  The evaluation of hearing impairment is based on 
examinations using controlled speech discrimination tests 
together with results of a pure tone audiometric test.  38 
C.F.R. § 4.85 (1999 & 2001).  The disability evaluations for 
bilateral hearing impairment range from noncompensable to 100 
percent.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric 
designation I for essentially normal acuity, through numeric 
designation XI for profound deafness.  Id.  The results are 
charted on Table VI and Table VII.  Id.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  When regulations are 
changed during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the regulation most 
favorable thereto.  See Fischer v. West, 11 Vet. App. 121, 
123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Upon review of the regulations concerning the application of 
Tables VI and VII , the provisions are essentially unchanged 
and will not affect the outcome this claim.  See 38 C.F.R. 
§ 4.85(a)-(b) (effective prior to June 10, 1999) and as 
amended by 38 C.F.R. § 4.85(b), (e) (effective from June 10, 
1999).  Moreover, in accordance with the revised regulation, 
38 C.F.R. § 4.85(c) provides that "Table VIa will be used 
when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
The provisions of 38 C.F.R. § 4.86 set forth criteria for 
evaluating hearing disability based on exceptional patterns 
of hearing impairment.  A review of the audiometric 
examinations, dated in October 1996 and in December 2000, 
does not indicate scores required under new regulations at 
38 C.F.R. § 4.86.  Therefore, because there are no 
substantive changes of the regulations evaluating hearing 
acuity that would be applicable to the facts of the current 
case, the Board finds that the veteran was not prejudiced by 
not being notified of the change in the regulation and 
appellate review is appropriate at this time.  See Bernard v. 
Brown, supra; cf. 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to 
be codified as amended at 38 C.F.R. § 20.903).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly rated as 30 percent 
disabling.  In this regard, the Board notes that the results 
of the October 1996 audiological evaluation indicated that 
the veteran had an average pure tone threshold in the right 
ear of 51 decibels with speech recognition of 80 percent, and 
an average of 60 decibels with speech recognition of 74 
percent in the left ear.   Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level IV and his left ear is at 
Level V.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, warrants a 10 percent evaluation.

The results of the December 2000 examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 63 decibels with speech recognition of 60 percent, and 
an average of 68 decibels with speech recognition of 60 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level VI and his left ear is at 
Level VII.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, warrants a 30 percent 
evaluation.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that no more than a 30 percent 
disability rating is warranted.



ORDER

An increased rating in excess of 10 percent for residuals of 
a gunshot wound of the right thigh, Muscle Group XIII, is 
denied.

Subject to the regulations governing the payment of monetary 
awards, a 10 percent evaluation for a scar on the right thigh 
with retained foreign body is granted.

An increased rating in excess of 10 percent for a residual 
surgical scar on the left thigh is denied.

An increased rating in excess of 30 percent for bilateral 
hearing loss is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

